DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 10/19/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim 1 and 9 recite “force-generating means”, which is interpreted as being a spring or equivalent force generating device as set forth in paragraph 279 of specification. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4-10, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kapil (US 9,180,034) in view of Nikunen et al (US 2017/0286820).

at least one electronic sensor (strength sensor 44 and 46 as disclosed in col 5, lines 60-67), and 
at least one antenna (in view of the disclosure of the strength sensor and frequency sensor sending data remotely and wirelessly as stated in col 6, lines 21-26), 
wherein the orthodontic-element is selected from one or more of: 
a lock that at least partially covers an orthodontic-bracket-receiving-cavity but that does not cover over an entirety of an orthodontic bracket, wherein the orthodontic- bracket-receiving-cavity is configured to receive a portion of an orthodontic- archwire; 
the orthodontic-archwire, wherein the orthodontic-archwire exists in one of two configurations with respect to the one or more monitoring-sensor-tags: a first configuration, wherein the one or more monitoring-sensor-tags is an elongate member that functions as an archwire configured for orthodontic use; or a second configuration, wherein a length of the orthodontic-archwire is covered by an isolation-layer, wherein the isolation-layer has at least some of the one or more monitoring-sensor-tags disposed therein; wherein in both the first configuration and in the second configuration the orthodontic-archwire has a uniform thickness; and wherein the orthodontic-archwire is a separate component from orthodontic brackets; 
an orthodontic-spring; 
an orthodontic-expander configured to widen a jaw of a patient, wherein the orthodontic-expander comprises at least one expander-arm and at least one force- generating-means that is in communication with the at least one expander-arm, wherein the one or more monitoring-sensor-
an orthodontic elastic-band;
 an orthodontic-power-chain;
 or an orthodontic-band; (the disclosed embodiment of a band 40 is disclosed as being strapped around a molar tooth adjacent to either the upper or lower molar teeth of other embodiments is set forth in col 5, line 66- col 6, line 2; and col 6, lines 25-30 disclose the information disclosed by the sensors can be used by an orthodontist to adjust resistance, meaning the device is orthodontic in nature)
Although Kapil discloses the use of wireless and remote data transmission (col 6, lines 21-30), it fails to disclose each of the one or more monitoring-sensor-tags comprising further at least one electric circuit and wherein the at least one circuit is operatively connected to both the at least one electronic sensor and the at least one antenna; and 
  wherein upon the at least one antenna receiving electromagnetic radiation of a predetermined characteristic as an input, this input causes the at least one electric circuit to take one or more readings from the at least one electronic sensor and to then transmit the one or more readings using the at least one antenna; wherein the one or more monitoring-sensor-tags are passively powered from the electromagnetic radiation of the predetermined characteristic and not from an internal power source.

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Kapil to have a monitoring sensor tag as disclosed 
In regard to claim 4, Kapil further discloses the one or more readings provide information to determine one or more of: structural integrity current state of the orthodontic-element; structural integrity changes of the orthodontic-element; pressure received at the orthodontic-element; force received at the orthodontic-element; stress received at the orthodontic-element; torsion received at the orthodontic-element; deformation received at the orthodontic-element; temperature at the orthodontic-element; positional changes of a given monitoring-sensor-tag attached to the orthodontic-element with respect to position of another monitoring-sensor-tag attached to the orthodontic-element, wherein the given monitoring-sensor-tag and the other monitoring-sensor-tag are both selected from the one or more monitoring-sensor-tags; or positional changes of at least one monitoring-sensor-tag attached to the orthodontic-element with respect to time, wherein the at least one monitoring-sensor-tag is selected from the one or more monitoring-sensor-tags (col 5, lines 62-64 discloses the sensor being used to evaluate frequency and strength of chewing which is interpreted as the stress of the orthodontic element). 
In regard to claim 5, Kapil/Nikunen disclose the claimed invention as set forth above in claim 1. Nikunen further teaches the at least one electric circuit causes the at least one antenna to transmit the one or more readings, the at least one electric circuit also causes the at least one antenna to transmit additional information (par 74-76 discloses the RFID sensor being actuated by the signal transmitted from the reader 11 by applying the rectified voltage power to the oscillating circuit 23, the measured value of the sensing element determining the frequency of the oscillator which outputs a modulated frequency which is feed to the backscatter modulator 24 which modulates the signal to match the antenna and the modulated signal returned to the 
In regard to claim 6, Kapil/Nikunen disclose the claimed invention as set forth above in claim   5.  Nikunen further teaches  the additional information is selected from one or more of: identification information for a given monitoring-sensor-tag that is transmitting; model number for the given monitoring-sensor- tag that is transmitting; serial number for the given monitoring-sensor-tag that is transmitting; manufacturer of the given monitoring-sensor-tag that is transmitting; year of manufacture of the given monitoring-sensor-tag that is transmitting; [[or]] a request for a security code associated with that given monitoring-sensor-tag that is transmitting; a cyclic redundancy check code for the given monitoring-sensor-tag that is transmitting; a parity check code for the given monitoring-sensor-tag that is transmitting; or and receipt of a disable instruction for the given monitoring-sensor-tag that is transmitting; wherein the given monitoring-sensor-tag that is transmitting is selected from the one or more monitoring- sensor-tags (where  an identifier code is sent  in response to initiating of the RFID tag by the RFID reader, in the form of inventory round with a query command, see par 114).
In regard to claim 7, Kapil further discloses the one or more monitoring-sensor-tags, at an initial time of attachment to the orthodontic-element, are located on: a surface of the orthodontic-element; within the orthodontic-element; or partially on the surface of the orthodontic-element and partially within the orthodontic-element (outer surface as seen in figure 12-14).
In regard to claim 8, Kapil/Nikunen disclose the claimed invention as set forth above in claim 1. However, Nikunen further teaches the monitoring-sensor-tag (passive RFID sensor tag/transponder 10 /RFID tag chip 36) being between substantially six inches to substantially 1.0 micrometer in a largest dimension of the at least one of the one or more monitoring-sensor-tags 
In regard to claim 9, Kapil discloses a system for non-invasive monitoring of an orthodontic-element; wherein the system comprises: 
one or more monitoring-sensor-tags (sensors 44 and 46) attached to the orthodontic-element (see figures 12-14), wherein each of the one or more monitoring-sensor-tags attached to the orthodontic-element comprises: 
at least one electronic sensor (strength sensor 44 and 46 as disclosed in col 5, lines 60-67), and
a first-antenna (in view of the disclosure of the strength sensor and frequency sensor sending data remotely and wirelessly as stated in col 6, lines 21-26), 
the orthodontic-element, wherein the orthodontic-element is selected from one or more of: a lock that at least partially covers an orthodontic-bracket-receiving-cavity but that does not cover over an entirety of an orthodontic bracket, wherein the orthodontic-bracket-receiving-cavity is configured to receive a portion of an orthodontic-archwire; the orthodontic-archwire, wherein the orthodontic-archwire exists in one of two configurations with respect to the one or more monitoring-sensor-tags: a first configuration, wherein the one or more monitoring-sensor-tags is an elongate member that functions as an archwire configured for orthodontic use; or a second configuration, wherein a length of the orthodontic-archwire is covered by an isolation-layer, wherein the isolation-layer has at least some of the one or more monitoring-sensor-tags disposed therein; wherein in both the first configuration and in the second configuration the orthodontic-archwire has a uniform thickness; and wherein the orthodontic-archwire is a separate component from orthodontic brackets; an orthodontic-spring; an orthodontic-expander 
one or more readers (receivers such as a smart phone or the like as disclosed by col 6, lines 22-25); 
Although Kapil discloses the use of wireless and remote data transmission (col 6, lines 21-30), it fails to disclose the orthodontic-element comprises: at least one electric circuit and wherein the at least one electric circuit is operatively connected to both the at least one electronic sensor and the at least one first-antenna, wherein each of the one or more readers comprises one or more second-antennas; wherein the one or more readers using the one or more second-antennas transmits electromagnetic radiation of a predetermined characteristic; 
wherein the first-antenna receives the electromagnetic radiation of the predetermined characteristic as an input; wherein this input causes the at least one electric circuit to take one or more readings from the at least one electronic sensor and to then transmit the one or more 
wherein the one or more monitoring-sensor-tags are passively powered from the electromagnetic radiation of the predetermined characteristic and not from an internal power source.
However, Nikunen teaches one or more monitoring-sensor-tags (RFID tag or transponder 10) which comprises at least one circuit (chip 36 which is disclosed as including RFID circuits which are disclosed as a rectifier/modulator/demodulator 24/25, logic 26 and memory 27 in par 78) in operative connection with both an electronic sensor (external sensor 32-1 and external resonator 31-1) and an antenna (21, see par 93-94 which discloses the operation of the RFID tag which uses the circuits, in connection with sensors and the antenna), one or more reader (reader 11) wherein each of the one or more readers comprises one or more second-antennas; wherein the one or more readers using the one or more second-antennas transmits electromagnetic radiation of a predetermined characteristic; wherein at least one of the second-antennas selected from the one or more second-antennas then receives the one or more readings; and the one or more readers or a device in communication with the one or more readers uses the one or more readings to determine a current state of the orthodontic-element; (par 74-76 discloses the RFID sensor being actuated by the signal transmitted from the reader 11 by applying the rectified voltage power to oscillating circuit 23, the measured value of the sensing element determining the frequency of the oscillator which output a modulated frequency which is feed to the backscatter modulator 24 which modulates the signal to match the antenna and the modulated 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Kapil to have a monitoring sensor tag as disclosed by Nikunen above, for the purpose of simplifying the sensor system, minimizing the cost of the sensor system and reducing limitations of shelf-life and use based on power supply.
In regard to claim 10, Kapil/Nikunen disclose the claimed invention as set forth above in claim 9. Nikunen further teaches the one or more readers or the device (11) comprises: a processor in communication with the one or more second-antennas (microprocessor control section 41 which includes DSP 410); memory (memory block 412) in communication with the processor (par 96 discloses the memory block 410 communicating with the signal processing block); and code for instructing the processor how to interpret the current state by processing the one or more readings received at the at least one of the second-antennas selected from the one or more second-antennas; wherein non-transitorily stored in the memory is the code (par 96 
In regard to claim 21, Kapil further discloses a first-sensor-tag (44) and a second-sensor-tag (46); wherein the first-sensor-tag and the second-sensor- tag are each attached to the orthodontic-element; wherein the first-sensor-tag and the second- sensor-tag have an initial predetermined spacing with respect to each other (see figure 12).
In regard to claim 22, Kapil further discloses the current state of the orthodontic-element is used at least in part to provide a course of treatment to the patient that has the orthodontic-element installed upon the patient (col 6, lines 25-35 disclose the attachment and use of readings by the dental orthodontist).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kapil in view of Nikunen et al as applied to claim 1 above, and further in view of  Bindayel (US 2017/0128168)-.
In regard to claims 2-3, Kapil/Nikunen disclose the claimed invention as set forth above in claim 1, but fails to disclose the at least one electronic sensor is selected from one or more of: a capacitive-based sensor, a resistance- based sensor, or an inductance-based sensor and the one or more readings are readings of one or more of: inductance, capacitance, or resistance.
However, Bindayel at least one electronic sensor is selected from one or more of: a capacitive-based sensor, a resistance based sensor, or an inductance-based sensor and therefore the one or more readings are readings of one or more of: inductance, capacitance, or resistance (par 101 discloses the sensor system being piezo-resistive micro sensor).
However, as both Kapil and Bindayel disclose electronic sensors which evaluate forces on the tooth (Kapil see figure 12-14 and Bindayel par 101), it would be obvious to one of See MPEP 2143
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kapil in view of Nikunen et al as applied to claim 9 above, and further in view of Dumoulin et al (US 5,251,635).
In regard to claim 11, Kapil/Nikunen discloses the claimed invention as set forth above in claim 9, but fails to disclose the one or more second-antennas have known positional locations; and then a processor running code non-transitorily stored in memory in communication with the processor is instructed, using these known positional locations of the one or more second-antennas and using communications from the first- antenna, determines positional locations of the one or more monitoring-sensor-tags; wherein the system further comprises the processor and the memory.
However, Dumoulin teaches a tracking system with one or more readers with a second antenna (receiving coils 160) having a known positional location (via x-ray detection means 105 located on arm 101 , which is moved by positioning means 70 see col 2, lines 59-63), wherein a processor and memory (via tracking computer 50) use the known position of the second antenna and the communication with a first antenna (transmit coil of 120) to determine the location of a monitoring tag (invasive device 120; see col 7, lines 24-35).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kapil/Nikunen to have the processor running .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over  Kapil in view of Nikunen et al as applied to claim 9 above, and further in view of Sears et al (US 2009/0286195).
In regard to claim 12, Kapil/Nikunen disclose the claimed invention as set forth above in claim 9, but fails to disclose the one or more readers is at least one reader-and-calibration- member that determines positional location of the one or more monitoring-sensor-tags and the one or more second-antennas have positional locations known to the system relative to a known origin.
However, Sears discloses a system for non-invasively monitoring an orthodontic element, wherein the system comprises: one or more monitoring-sensor-tags (sensor (S), electronics (E), and Sensor element (SE) seen in figure 7 and discussed in par 24-27), one or more readers (Probe 16 in the form of an RF detector/probe, see par 24); the one or more readers (rf probe 16) are reader -and-calibration-member (functional equivalence seen in view of the communication and recording between the probe and the sensor/electronic discloses in par 23-25) and the one or more second antennas having known positional location relative a known origin (in view of the antenna being located at the tip 16-2a of the probe in figure I and par 25).
.
Claims 13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kapil in view of Nikunen et al  as applied to claim 9 above, and further in view of Volpi et al (US 2005/0201450).
In regard to claim 13, Kapil/Nikunen disclose the claimed invention as set forth above in claim 9, but fail to disclose the one or more readers comprising one or more reference-sensor- tags, wherein the one or more reference-sensor-tags are fixed to the one or more second antennas.
However, Volpi discloses a reader (interrogator 225, 325 and seen in pictorial diagram of figure 4 and system diagram of figure 5), the reader having one or more antennas (metal sensing antenna 507, disclosed in par 97 and 115), wherein one or more reference sensor tags (functional equivalent being the position sensor which is disclosed as an inertial type that provides two and three dimensional information about the interrogator see par 120 and communicates with a processing subsystem to allow a position of the interrogator to be determined see par 122-123) are fixed relative to a one or more antenna (see figure 5) for the purpose of aiding in detecting RFID tags by providing a more precise determination of the presence and location of an RFID tag due to the known position of the interrogator (see par 105, 110 and 121).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the one or more readers of Kapil/Nikunen to 
In regard to claim 16-20, Kapil/Nikunen disclose the claimed invention as set forth above for claim 9, but fails to disclose the system further comprising a translating-scan-member; wherein the one or more readers are disposed within a portion of the translating-scan-member; wherein the translating-scan-member is translatable along a predetermined path of motion; a position-reference-member; wherein the position-reference-member houses one or more position-reference-tags; a patient-fixation-member that removably supports at least a portion of a patient; wherein the position-reference-member is attached to the patient-fixation-member (claim 16), wherein the one or more position-reference-tags have known positional locations; wherein the processor running code non-transitorily stored in memory in communication with the processor is instructed, using the known positional locations of the one or more position- reference-tags and using communications from the first-antenna, determines positional locations of the one or more monitoring-sensor-tags (claim 17), at least one position-reference- tag comprising a third antenna (claim 18) the position-reference-member is fixed (claim 19) and the position-reference-member being fixedly attached to the patient-fixation-member (claim 20). 
However, Volpi discloses a system (figure 3) which discloses a functional equivalent to a translating-scan-member (in view of the disclosed sweeping motion of the wand/interrogator 325 seen in figure 3 and disclosed in par 109-110 and 123) wherein one or more readers are disposed within a portion of the translating-scan-member (par 58 discloses the interrogator reading the 

.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over  Kapil in view of Nikunen et al  in view of Volpi et al applied to claim13 above, and further in view of Killan et al (US 2010/0097194).
In regard to claim 14, Kapil/Nikunen/Volpi disclose the claimed invention as set forth above for claim 13. Volpi modifies the reader to include the one or more reference-sensor-tags having a sensor within an electric circuit (the position sensor which is disclosed as an inertia sensor, see par 120 and the communication subsystem as seen in figure 5 constitutes an electric circuit), for the reason set forth above.
However, Killian discloses a system for tracking conditions, such as inertial measurements (abstract) that includes a reference-sensor-tag (RFID sensor tag 200) which 
Since the reference-sensor-tag of Volpi and Killian provide positional information in the form of inertial measurements (Volpi par 120 and Killian par 16), it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to substitute the one or more reference-sensor -tags of Popa Simil/Yoon/Volpi with the one or more reference- sensor-tags of Killian to achieve the predictable results of monitoring inertial measurements in response to an initiating signal (Killian, par 7).
Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/S.N.B./            Examiner, Art Unit 3772                                                                                                                                                                                            /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772